Citation Nr: 1506930	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from September 1963 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) as an appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appealed, and in December 2013, the Board denied the claim; the Board also granted a claim for an increased rating for service-connected sinusitis, to the extent that it assigned a 30 percent rating. 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's December 2013 decision, to the extent that it denied the claim for service connection for obstructive sleep apnea.  That same month, the Court issued an Order vacating the December 2013 Board decision, to the extent that it denied the claim for service connection for obstructive sleep apnea.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is the direct result of his military service or secondary to his service-connected sinusitis.

In December 2013, the Board denied the claim.  The Board noted that the Veteran's service treatment records were negative for any complaints or treatment for a sleep disorder.  The Board also noted that two statements from a private physician, dated in 2010 and 2012, showed that the physician concluded that it was "very likely" that his sleep apnea is related to sinusitis, and that apnea was also "likely undiagnosed during his active duty career."  

However, the Board determined that a negative opinion in a January 2011 VA examination report, in which the examiner concluded that the Veteran's sleep apnea was not permanently aggravated by sinusitis, was more probative of the issue, and denied the claim.

A review of the Joint Motion, dated in October 2014, shows that it notes that the January 2011 VA examiner's rationale was that, "[T]here is no causal relationship between sleep apnea and sinusitis, rhinitis, deviated septum, and nasal fracture.  The nasal condition can aggravate the treatment of sleep apnea by interfering with the CPAP; however, this does not appear to be the situation in this Veteran."  

The Joint Motion states that it was agreed that this rationale was insufficiently explained, and that a remand was required in order to obtain another opinion, to include on both a direct and secondary basis.  Citing Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Joint Motion states that the Board's grant of the claim for an increased rating for service-connected sinusitis, to the extent that it assigned a 30 percent rating, was not being contested, and was not in issue.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for sleep symptoms after 2012, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records. 

If possible the Veteran himself should submit this evidence in order to expedite the case. 

2.  After the development requested in the first paragraph of this remand has been completed, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his sleep apnea, and its relationship, if any, to his military service, or any incident thereof, and/or to any service-connected disability. 

The requested opinions require that the examiner must have notice of the Veteran's service-connected disabilities.  Specifically, the examiner must be notified that service connection is currently in effect for chronic sinusitis and rhinitis, and a deviated nasal septum, fractured nose.

To assist the examiner, a review of the Court's joint motion, dated  October 2014, may help in the understanding of what is required in this case. 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that sleep apnea had its clinical onset during the Veteran's active duty service.

b) If the examiner determines that sleep apnea is not related to the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that it was caused by, or aggravated by, a currently service-connected disability. 

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

 d) "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  

3.  This is a complex case back from the Veterans Court - a detailed review of the medical opinion should be undertaken to insure that the requirements of the Court have been met.  After conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for obstructive sleep apnea.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




